Order entered October 22, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00073-CR
                                     No. 05-18-00074-CR

                               JACCARI D. JONES, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                      Trial Court Cause Nos. F16-00673-V & F16-39215-V

                                          ORDER
        The Court has received the trial court’s appointment of counsel Allan Fishburn to

represent appellant. Accordingly, we DIRECT the Clerk to list Allan Fishburn as appellant’s

appointed attorney of record. Because the reporter’s record and clerk’s record have been filed,

we ORDER appellant’s brief due November 30, 2018.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.



                                                     /s/   CRAIG STODDART
                                                           JUSTICE